CYDNE BUCKLES CLAYTON, Appellant,
v.
EQUITY RESIDENTIAL PROPERTIES TRUST, a real estate trust licensed to do business in the State of Florida, EQUITY RESIDENTIAL PROPERTIES MANAGEMENT CORPORATION, a corporation licensed to do business in the State of Florida, EQUITY RESIDENTIAL PROPERTIES MANAGEMENT CORPORATION, II, a corporation licensed to do business in Florida, EQUITY RESIDENTIAL PROPERTIES MANAGEMENT LTD., a limited partnership licensed to do business in the State of Florida, EQUITY RESIDENTIAL PROPERTIES MANAGEMENT LTD II, a limited partnership licensed to do business in the State of Florida, ERP Operating Limited Partnership, a limited partnership licensed to do business in the State of Florida, TAMMY YATES, PETER MILLER, MARIA CRUZ, and JOSE ORTEGA, as Class Representatives of those similarly situated, Appellees.
No. 4D06-1865.
District Court of Appeal of Florida, Fourth District.
March 14, 2007.
David J. Maher and Howard Bushman of Harke & Clasby LLP, Miami, for appellant.
Joseph Ianno, Jr. of Carlton Fields, P.A., West Palm Beach, and Craig M. White and Beth L. Fancsali of Wildman, Harrold, Allen & Dixon, LLP, Chicago, Illinois, for appellees Equity Residential Properties Trust, a real estate trust licensed to do business in the State of Florida, Equity Residential Properties Management Corporation, a corporation licensed to do business in the State of Florida, Equity Residential Properties Management Coropration, II, a corporation licensed to do business in Florida, Equity Residential Properties Management Ltd., a limited partnership licensed to do business in the State of Florida, Equity Residential Properties Management Ltd., II, a limited partnership licensed to do business in the State of Florida, and ERP Operating Limited Partnership, a limited partnership licensed to do business in the State of Florida.
Jane Kreusler-Walsh and Barbara J. Compiani of Kreusler-Walsh, Compiani & Vargas, P.A., West Palm Beach, Theodore Babbitt and Joseph R. Johnson of Babbitt, Johnson, Osborne & LeClainche, West Palm Beach, and Rod Tennyson of Rod Tennyson, P.A., West Palm Beach, for appellees Tammy Yates, Peter Miller, Maria Cruz, and Jose Ortega, as Class Representatives of those similarly situated.
PER CURIAM.
Affirmed.
SHAHOOD, GROSS and TAYLOR, JJ., concur.
Not final until disposition of timely filed motion for rehearing.